Opinion filed July 20, 2017




                                        In The


        Eleventh Court of Appeals
                                     __________

                               No. 11-17-00033-CR
                                   __________

              JONATHAN THOMAS BENNETT, Appellant
                              V.
                  THE STATE OF TEXAS, Appellee


                      On Appeal from the 29th District Court
                           Palo Pinto County, Texas
                          Trial Court Cause No. 15569


                      MEMORANDUM OPINION
       Appellant, Jonathan Thomas Bennett, pleaded guilty to the offense of
possession of less than one gram of a controlled substance, namely
methamphetamine. Pursuant to the terms of the plea agreement, the trial court
deferred a finding of guilt, placed Appellant on community supervision for three
years, and imposed a fine of $1,000. Subsequently, the State filed a motion to
adjudicate Appellant’s guilt. At a hearing on the motion, Appellant pleaded true to
eight of the State’s allegations. The trial court found all eleven allegations to be true,
revoked Appellant’s community supervision, adjudicated him guilty of the charged
offense, and assessed his punishment at confinement in a state jail facility for two
years and a fine of $2,500. We dismiss the appeal.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is frivolous and without merit. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter, and a motion
for pro se access to the appellate record. Counsel also advised Appellant of his right
to review the record and file a response to counsel’s brief.1 Court-appointed counsel
has complied with the requirements of Anders v. California, 386 U.S. 738 (1967);
Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d
403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.
1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978); Currie
v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137
(Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland
2005, no pet.).
        Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit and
should be dismissed. See Schulman, 252 S.W.3d at 409. We note that proof of one
violation of the terms and conditions of community supervision is sufficient to
support revocation. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009).
In this regard, a plea of true standing alone is sufficient to support a trial court’s
decision to revoke community supervision and proceed with an adjudication of guilt.


        1
         This court granted Appellant more than thirty days in which to exercise his right to file a response
to counsel’s brief. Appellant has not filed a response.

                                                     2
See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. [Panel Op.] 1979).
      We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the
attorney representing the defendant on appeal shall, within five days after the
opinion is handed down, send his client a copy of the opinion and judgment, along
with notification of the defendant’s right to file a pro se petition for discretionary
review under Rule 68.”). Likewise, this court advises Appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motion to withdraw is granted, and the appeal is dismissed.


                                                    PER CURIAM


July 20, 2017
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3